Citation Nr: 0426755	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  01-02 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
stomach cancer, claimed as secondary to ionizing radiation 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran retired from active duty with 20 years and six 
months of service, to include verified service in the U.S. 
Air Force from November 1970 to March 1974.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, that denied entitlement to service 
connection for gastric lymphoma secondary to ionizing 
radiation exposure.  In March 2004, jurisdiction of the claim 
was permanently transferred to Seattle, Washington.

In August 1999, the RO adjudicated the claim on the merits, 
rather than as a claim to reopen.  There is, however, no 
prejudice to the veteran by the Board addressing the claim to 
reopen in the first instance because, as discussed below, the 
Board has determined that the claim should indeed be 
reopened.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In July 2004, the veteran appeared at the Seattle RO and 
testified at a videoconference hearing before the undersigned 
Acting Veterans Law Judge, sitting at the Central Office in 
Washington, DC.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In September 1995, the RO denied entitlement to service 
connection for gastric lymphoma secondary to exposure to 
ionizing radiation.

2.  Evidence received since the September 1995 RO decision 
denying entitlement to service connection for gastric 
lymphoma secondary to exposure to ionizing radiation is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Stomach cancer did not have its onset during active 
service or result from disease or injury in service, 
including exposure to ionizing radiation.

 
CONCLUSIONS OF LAW

1.  The September 1995 RO decision denying entitlement to 
service connection for gastric lymphoma secondary to exposure 
to ionizing radiation is final.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  The evidence received since the RO's September 1995 
decision is new and material; thus, the claim of service 
connection for gastric lymphoma secondary to exposure to 
ionizing radiation is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002) (applicable to claims 
filed prior to August 29, 2001).

3.  The criteria for entitlement to service connection for 
stomach cancer, claimed as due to ionizing radiation 
exposure, have not been met.  38 U.S.C.A. §§  1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307 3.309, 
3.311 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The duty to notify and assist with regard to the issue of 
whether new and material evidence has been received has been 
met to the extent necessary to reopen the claim, such that 
any deficiency in this regard is harmless error.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a development letter 
from the RO to the veteran dated in January 2004.  Due to a 
change of address, the RO reissued this development letter to 
the veteran in March 2004.  In the RO's letter, the veteran 
was told of what was required to substantiate his claim and 
of his and VA's respective duties, and was asked to submit 
evidence and/or information to the RO.  

The January 2004 development letter was not mailed to the 
veteran until after the RO's initial adjudication of the 
claim.  Assuming for the sake of argument that pre-decision 
notice is required, any defect in this regard is harmless 
error.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  The 
veteran had ample time to provide information and evidence in 
support of the claim, and based on the information and 
evidence obtained after adequate notice was provided, there 
is simply no indication that disposition of the claim would 
have been different had he received pre-adjudicatory notice 
pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran's arguments to VA demonstrate his actual 
knowledge of the information and evidence necessary to 
support a claim based on ionizing radiation.  
Notwithstanding, he has not provided any pertinent evidence 
addressing his level of in-service exposure to ionizing 
radiation, and his arguments further imply that any 
outstanding evidence of such is in the possession of the 
service department.  Under the facts of this case, "the 
record has been fully developed."  Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004).

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The service records and all identified post-service 
medical records have been associated with the claims file.  
The veteran testified that the only competent nexus opinion 
in favor of the claim is of record, and he identified no 
other outstanding, pertinent records.  Transcript, p. 13-14.  

No further development of the stomach cancer claim is 
required under 38 C.F.R. § 3.311.  See generally, M21-1, Part 
III, Chapter 5.12.  The claims file contains an opinion from 
the Under Secretary of Benefits (USB).  See Hilkert v. West, 
12 Vet. App. 149, 150 (1999); Stone v. Gober, 14 Vet. 
App. 116, 120 (2000).  This opinion considered all documented 
ionizing radiation exposure. 

The National Research Council (NRC) published a report on May 
8, 2003, that found the methods used by the Defense Threat 
Reduction Agency (DRTA) to calculate reconstructed dose 
estimates required under 38 C.F.R. §3.311 are generally valid 
but that the methodology used to calculate upper-bound doses 
for both external and inhaled exposures often underestimated 
exposure and was highly uncertain.  Reconstructed dose 
estimates provided by DTRA that do not clearly indicate they 
were calculated using the revised methodology as a result of 
the NRC report should be returned to DTRA for a new estimate. 
VBA Fast Letter 03-31.  Recalculating the dose estimate in 
this case is unnecessary.  As this is a case in which the 
veteran's claimed radiation exposure does not involve 
atmospheric nuclear testing or the occupation of Hiroshima or 
Nagasaki, it is beyond the scope of the Nuclear Test 
Personnel Review Program and thus beyond the purview of the 
DTRA.  See 38 C.F.R. § 3.311(a)(2) (2003).

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  VA examination or medical opinion to determine 
whether stomach cancer is otherwise related to service is not 
indicated in this case because the evidentiary record does 
not contain competent evidence indicating that the claimed 
disability or symptoms may be associated with an established 
event, injury, or disease in service or with another service-
connected disability.  See 38 C.F.R. § 3.159(c)(4)(C); see 
also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
Charles v. Principi, 16 Vet. App. 370 (2002).

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.



II.  Finality/New and Material Evidence

In September 1995, the RO denied entitlement to service 
connection for gastric lymphoma secondary to ionizing 
radiation exposure, and that decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002) 
(applicable to claims filed prior to August 29, 2001); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability. 
Hodge, 155 F.3d at 1363.

At the time of the RO's September 1995 rating decision, the 
record did not contain any competent evidence linking the 
veteran's in-service ionizing radiation exposure to his 
stomach cancer.

The evidence received subsequent to September 1995 is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

The record now contains July 1997 and August 1998 opinions 
from the veteran's treating hematologist-oncologist, Richard 
K. Karchmer, M.D., which address a possible link between the 
veteran's stomach cancer and the veteran's work activity in 
service of collecting samples of atmospheric fallout from 
atomic bomb testing.

The evidence associated with the claims file since the 
September 1995 RO decision bears directly or substantially 
upon the specific matters under consideration because the 
previously unconsidered evidence of record provides a nexus 
opinion linking the veteran's stomach cancer to his in-
service ionizing radiation exposure.   Consequently, the 
record contains new and material evidence, and the claim must 
be reopened.

III.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2003).  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The veteran began experiencing epigastric pain in the late 
1980s, and by June 1991, low-grade gastric lymphoma was 
diagnosed.  A partial gastrectomy was performed at that time, 
and chemotherapy was started.  Residuals, such as dumping 
syndrome, are noted throughout the treatment records and 
hearing testimony.   

As a special electronics technician in the U.S. Air Force, 
the veteran participated in numerous airborne nuclear 
sampling missions from 1965 to 1974.  He contends that these 
missions exposed him to ionizing radiation that in turn 
caused his stomach cancer.    

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans. 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that a disease diagnosed after discharge from 
service was otherwise incurred during active service, 
including as a result of exposure to radiation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With respect to the first method, 38 C.F.R. § 3.309(d)(1) 
provides that the diseases listed in paragraph (d)(2) of this 
section shall be service-connected if they become manifest in 
a radiation-exposed veteran.  Stomach cancer is one of the 
listed diseases, and the veteran argues that he is a 
radiation-exposed veteran, (Transcript, p. 6), as defined in 
38 C.F.R. § 3.309(d)(3)(i).  The veteran, however, did not 
participate in any radiation-risk activity as enumerated in 
38 C.F.R. § 3.309(d)(3)(ii) and is therefore not entitled to 
this presumption.    

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  As previously 
discussed, VA's duty to assist in this regard has been 
satisfied.

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  Stomach cancer developing more than five 
years after the radiation exposure is considered a radiogenic 
disease under this provision.

In 38 C.F.R. § 3.311(b), adjudicators are instructed to 
perform an initial review of such claims.  When it is 
determined that 1) a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; 2) the veteran subsequently 
develops a radiogenic disease; 3) which first became manifest 
five years or more after exposure; the claim must be referred 
to the VA Under Secretary for Benefits (USB) for further 
consideration prior to adjudication.  38 C.F.R. § 3.311(b).

According to the U.S. Air Force's radiation registry, the 
veteran was exposed to ionizing radiation totaling 1.293 
rems.  This information was used in developing the claim 
under 38 C.F.R. § 3.311. 

In March 1993, the USB, incorporating an opinion from the 
Under Secretary of Health, opined that is "unlikely that the 
veteran lymphoma involving the stomach can be attributed to 
his exposure to ionizing radiation in service" and that 
"there is no reasonable possibility that the veteran's 
lymphoma was the result of such exposure."  Likewise, in 
January 1999, the USB, incorporating a December 1998 opinion 
of the Under Secretary of Health, reiterated its previous 
conclusion.  

In contrast, treating physician Dr. Karchmer opined in July 
1997 that "it is certainly possible that his lymphoma could 
have been related to his exposure to nuclear material."  
Then, in August 1998, he noted that, "there does appear to 
be a definite relationship between the etiology of non-
Hodgkin's lymphoma and radiation exposure."  In his opening 
paragraph, Dr. Karchmer summarized the veteran's work 
activity in service, essentially suggesting a nexus between 
the veteran's ionizing radiation exposure and his stomach 
cancer.

The Board accords significant probative weight to the 
opinions of the USB, as they specifically considered the 
veteran's documented level of radiation exposure.  
Conversely, the Board assigns virtually no probative weight 
to the opinions of Dr. Karchmer, who was not privy to the 
exact level of ionizing radiation exposure as documented in 
the service department's records.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  

The current appeal hinges on the level of ionizing radiation 
exposure.  In this regard, the veteran's primary argument is 
that the record fails to include documentation of his 
ionizing radiation exposure for the period from 1965 to 1967.  
Development of the claim, however, was not limited to 
ionizing radiation exposure beginning in 1967; the RO 
requested all evidence of in-service exposure.  Rather, the 
results of the development yielded radiation readings 
beginning in 1967.  

The veteran asserts that he is a victim of poor record 
keeping by the military, and that he was exposed to ionizing 
radiation from 1965 to 1967.  The record includes a 
publication from the military division in which the veteran 
worked, as well as competent evidence, e.g., supervisor's 
statement, duty orders, and air medals, that he in fact 
performed the same duties from 1965 to 1967 that he performed 
after 1967 that exposed him to ionizing radiation.  The Board 
is sympathetic to the veteran's concern, and while the 
evidence demonstrates that he was likely exposed to 
additional ionizing radiation, the fact remains that there is 
no documentation as to the level of that exposure.
 
Lastly, service connection may be granted under 38 C.F.R. 
§ 3.303(d) when it is established that a disease diagnosed 
after discharge from service was otherwise incurred during 
active service, including as a result of exposure to 
radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Although the veteran contends that his exposure to 
ionizing radiation in service caused his stomach cancer, 
neither the veteran nor the Board is competent to supplement 
the record with unsubstantiated medical conclusions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). 

In this case, the veteran neither contends nor does the 
evidence demonstrate that his radiation symptomatology began 
in service.  Stomach cancer was first diagnosed and treated 
in 1991, many years after service, and the service medical 
records are absent any gastrointestinal problems and reflect 
no chronic gastrointestinal pathology.

Dr. Karchmer's July 1997 and August 1998 opinions are 
considered under 38 C.F.R. § 3.303(d), but again, the Board 
attaches no probative weight to this treating physician.  The 
opinions are vague and without thorough rationale, and, most 
importantly, there is no indication Dr. Karchmer reviewed the 
evidence in the claims file, especially the evidence related 
to radiation exposure.  See Prejean, supra; see also White v. 
Principi, 243 F. 3d 1378 (Fed. Cir. 2001) (treating physician 
rule rejected).   

The preponderance of the evidence is against the veteran's 
claim.  The evidence in 


this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).


ORDER

Entitlement to service connection for residuals of stomach 
cancer, claimed as due to ionizing radiation exposure, is 
denied.



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





